Proceeding pursuant to article 78 of the Civil Practice Act to review an order adjudging petitioner guilty of a criminal contempt of court in refusing to be sworn as a witness before the Grand Jury for the September, 1940, term of the County Court of Queens County. Determination unanimously confirmed, without costs. It was the manifest intention of the court to continue the term without interruption and such term was actually so continued, despite the infirmity in the minutes. (People v. Sullivan, 115 N. Y. 185; Matter of Reynolds v. Cropsey, 241 N. Y. 389; People ex rel. Graey v. Strohson, 127 Mise. 199, affd. on opinion below 217 App. Div. 750.) There is no distinction in this respect *882between an extraordinary and a regular term, as, in the case of an extraordinary term, it may, by order of the Governor, continue until disposal of the business before it, and, with respect to a term of the County Court, it may be continued as long as the County Judge deems necessary. (Judiciary Law, § 190, subd. 3.) Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ. [181 Misc. 407.] [See post, p. 910.] ' ”